Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 1 of 16 Page ID #:360




   1    Kevin D. Hughes (Bar No. 188749)
        FOUNDATION LAW GROUP LLP
   2    1999 Avenue of the Stars, Suite 1100
        Los Angeles, CA 90067
   3    Tel: 424.253.1266
        Email: kevin@foundationlaw.com
   4
        Amiad Kushner (pro hac vice)
   5    Jake Nachmani (pro hac vice)
        SEIDEN LAW GROUP LLP
   6    469 Seventh Avenue 5th Fl.
        New York, NY 10018
   7    Tel: 646.766.1914
        Email: akushner@seidenlawgroup.com
   8            jnachmani@seidenlawgroup.com
   9    Attorneys for Plaintiff/Counter-Defendant Hong Liu
  10    LAUREN E. GROCHOW, Bar No. 293601
        lauren.grochow@troutman.com
  11    TROUTMAN PEPPER HAMILTON SANDERS LLP
        5 Park Plaza, Suite 1400
  12    Irvine, CA 92614-2545
        Telephone: 949.622.2700
  13
        Attorneys for Defendants SMART KING LTD., JIAWEI
  14    WANG, and CHAOYING DENG and Defendant and
        Counterclaimant FARADAY&FUTURE INC.
  15    (signature block continued on next page)
  16
                                  UNITED STATES DISTRICT COURT
  17
                              CENTRAL DISTRICT OF CALIFORNIA
  18

  19    HONG LIU,                                  CASE NO. 2:20-cv-08035-SVW-JPR
  20                 Plaintiff,                    Honorable Stephen V. Wilson
  21          v.                                   (Discovery Matters Referred to Honorable
                                                   Jean P. Rosenbluth)
  22    FARADAY&FUTURE INC., SMART
        KING LTD., JIAWEI WANG, and
  23    CHAOYING DENG.                             [PROPOSED] ORDER GRANTING
                                                   STIPULATED PROTECTIVE ORDER
  24                 Defendants.
  25

  26

  27

  28
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 2 of 16 Page ID #:361



        FARADAY&FUTURE INC.,
   1
                    Counterclaimant,
   2
              v.
   3
        HONG LIU,
   4
                    Counter-Defendant.
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             2
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 3 of 16 Page ID #:362




   1   DANIEL N. ANZISKA, Pro Hac Vice
       daniel.anziska@troutman.com
   2   TROUTMAN PEPPER HAMILTON SANDERS LLP
   3   875 Third Avenue
       New York, NY 10022
   4   Telephone: 212.704.6000
       Facsimile: 212.704.6288
   5
       MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
   6   mackenzie.willow-johnson@troutman.com
       TROUTMAN PEPPER HAMILTON SANDERS LLP
   7   305 Church at North Hills Street, Suite 1200
       Raleigh, NC 27609
   8   Telephone: 919.740.9949
   9
       Attorneys for Defendants SMART KING LTD., JIAWEI
  10   WANG, and CHAOYING DENG and Defendant and
       Counterclaimant FARADAY&FUTURE INC.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 4 of 16 Page ID #:363




   1
               Plaintiff Hong Liu and Defendants Faraday & Future Inc., Smart King Ltd.,
   2
       Jiawei Wang and Chaoying Deng filed a Stipulated Protective Order. Having
   3
       considered the Stipulation, and good cause appearing, IT IS HEREBY ORDERED
   4
       that:
   5

   6
       1.      INTRODUCTION
   7
               1.1   PURPOSES AND LIMITATIONS
   8
               Discovery in this action may involve production of confidential, proprietary,
   9
       or private information for which special protection from public disclosure and from
  10
       use for any purpose other than prosecuting this litigation may be warranted.
  11
       Accordingly, the Parties hereby stipulate to and petition the Court to enter the
  12
       following Stipulated Protective Order. The Parties acknowledge that this Order
  13
       does not confer blanket protections on all disclosures or responses to discovery and
  14
       that the protection it affords from public disclosure and use extends only to the
  15
       limited information or items that are entitled to confidential treatment under the
  16
       applicable legal principles. The Parties further acknowledge, as set forth in Section
  17
       12.3 below, that this Order does not entitle them to file Confidential Information
  18
       under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  19
       and the standards that will be applied when a Party seeks permission from the Court
  20
       to file material under seal.
  21
               1.2   GOOD CAUSE STATEMENT
  22
               The parties enter into this Order for good cause. The subject matter of this
  23
       case may involve confidential employment agreements, confidential financial
  24
       records, and private corporate transactions. The Parties anticipate that discovery
  25
       may involve the production of confidential financial records, corporate documents,
  26
       and private medical records, the public disclosure of which could harm the Parties.
  27
       2.      DEFINITIONS
  28
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 5 of 16 Page ID #:364




   1          2.1    Action: This action, case number 2:20-cv-08035, pending in the United
   2   States District Court for the Central District of California.
   3          2.2    Challenging Party: a Party or Nonparty that challenges the designation
   4   of information or items under this Order.
   5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   6   how it is generated, stored, or maintained) or tangible things that qualify for
   7   protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
   8   Good Cause Statement.
   9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  10   their support staff).
  11          2.5    Designating Party: a Party or Nonparty that designates information or
  12   items that it produces in disclosures or in responses to discovery as
  13   “CONFIDENTIAL.”
  14          2.6    Disclosure or Discovery Material: all items or information, regardless
  15   of the medium or manner in which it is generated, stored, or maintained (including,
  16   among other things, testimony, transcripts, and tangible things), that are produced or
  17   generated in disclosures or responses to discovery in this matter.
  18          2.7    Expert: a person with specialized knowledge or experience in a matter
  19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  20   an expert witness or as a consultant in this action.
  21          2.8    House Counsel: attorneys who are employees of a Party to this Action.
  22   House Counsel does not include Outside Counsel of Record or any other outside
  23   counsel.
  24          2.9    Nonparty: any natural person, partnership, corporation, association, or
  25   other legal entity not named as a Party to this action.
  26          2.10 Outside Counsel of Record: attorneys who are not employees of a
  27   Party to this Action but are retained to represent or advise a Party and have appeared
  28
                                                      5
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 6 of 16 Page ID #:365




   1   in this Action on behalf of that Party or are affiliated with a law firm that has
   2   appeared on behalf of that Party, including support staff.
   3         2.11 Party: any Party to this Action, including all of its officers, directors,
   4   employees, consultants, retained experts, and Outside Counsel of Record (and their
   5   support staffs).
   6         2.12 Producing Party: a Party or Nonparty that produces Disclosure or
   7   Discovery Material in this Action.
   8         2.13 Professional Vendors: persons or entities that provide litigation
   9   support services (for example, photocopying, videotaping, translating, preparing
  10   exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
  11   medium) and their employees and subcontractors.
  12         2.14 Protected Material: any Disclosure or Discovery Material that is
  13   designated as “CONFIDENTIAL.”
  14         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  15   Material from a Producing Party.
  16   3.    SCOPE
  17         The protections conferred by this Stipulation and Order cover not only
  18   Protected Material (as defined above) but also any information copied or extracted
  19   from Protected Material; all copies, excerpts, summaries, or compilations of
  20   Protected Material; and any testimony, conversations, or presentations by Parties or
  21   their Counsel that might reveal Protected Material.
  22         Any use of Protected Material at trial will be governed by the orders of the
  23   trial judge. This Order does not govern the use of Protected Material at trial.
  24   4.    DURATION
  25         Even after final disposition of this litigation, the confidentiality obligations
  26   imposed by this Order will remain in effect until a Designating Party agrees
  27   otherwise in writing or a court order otherwise directs. Final disposition is the later
  28
                                                   6
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 7 of 16 Page ID #:366




   1   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
   2   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
   3   remands, trials, or reviews of this Action, including the time limits for filing any
   4   motions or applications for extension of time under applicable law.
   5   5.    DESIGNATING PROTECTED MATERIAL
   6         5.1      Each Party or Nonparty that designates information or items for
   7   protection under this Order must take care to limit any such designation to specific
   8   material that qualifies under the appropriate standards. The Designating Party must
   9   designate for protection only those parts of material, documents, items, or oral or
  10   written communications that qualify so that other portions of the material,
  11   documents, items, or communications for which protection is not warranted are not
  12   swept unjustifiably within the ambit of this Order.
  13         Mass, indiscriminate, or routinized designations are prohibited. Designations
  14   that are shown to be clearly unjustified or that have been made for an improper
  15   purpose (for example, to unnecessarily encumber the case-development process or
  16   to impose unnecessary expenses and burdens on other parties) may expose the
  17   Designating Party to sanctions.
  18         If it comes to a Designating Party’s attention that information or items it
  19   designated for protection do not qualify for that level of protection, that Designating
  20   Party must promptly notify all other Parties that it is withdrawing the inapplicable
  21   designation.
  22         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
  23   Material that qualifies for protection under this Order must be clearly so designated
  24   before the material is disclosed or produced.
  25         Designation in conformity with this Order requires the following:
  26         (a) for information in documentary form (for example, paper or electronic
  27   documents but excluding transcripts of depositions or other pretrial or trial
  28
                                                  7
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 8 of 16 Page ID #:367




   1   proceedings), the Producing Party must affix at a minimum the legend
   2   “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
   3   or portions of the material on a page qualify for protection, the Producing Party
   4   must clearly identify the protected portion(s) (for example, by making appropriate
   5   markings in the margins).
   6                 A Party or Nonparty that makes original documents available for
   7   inspection need not designate them for protection until after the inspecting Party has
   8   indicated which documents it would like copied and produced. During the
   9   inspection and before the designation, all material made available for inspection
  10   must be treated as “CONFIDENTIAL.” After the inspecting Party has identified the
  11   documents it wants copied and produced, the Producing Party must determine which
  12   documents, or portions thereof, qualify for protection under this Order. Then,
  13   before producing the specified documents, the Producing Party must affix the
  14   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
  15   portion or portions of the material on a page qualify for protection, the Producing
  16   Party also must clearly identify the protected portion(s) (for example, by making
  17   appropriate markings in the margins).
  18         (b) for testimony given in depositions, the Designating Party must identify
  19   the Disclosure or Discovery Material that is protected on the record, before the close
  20   of the deposition.
  21         (c) for information produced in some form other than documentary and for
  22   any other tangible items, the Producing Party must affix in a prominent place on the
  23   exterior of the container or containers in which the information is stored the legend
  24   “CONFIDENTIAL.” If only a portion or portions of the information warrant
  25   protection, the Producing Party, to the extent practicable, must identify the protected
  26   portion(s).
  27   5.3   If timely corrected, an inadvertent failure to designate qualified information
  28
                                                  8
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 9 of 16 Page ID #:368




   1   or items does not, standing alone, waive the Designating Party’s right to secure
   2   protection under this Order for that material. On timely correction of a designation,
   3   the Receiving Party must make reasonable efforts to assure that the material is
   4   treated in accordance with the provisions of this Order.
   5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   6         6.1    Any Party or Nonparty may challenge a designation of confidentiality
   7   at any time consistent with the Court’s scheduling order.
   8         6.2    The Challenging Party must initiate the dispute-resolution process (and,
   9   if necessary, file a discovery motion) under Local Rule 37.
  10         6.3    The burden of persuasion in any such proceeding is on the Designating
  11   Party. Frivolous challenges, and those made for an improper purpose (for example,
  12   to harass or impose unnecessary expenses and burdens on other parties), may expose
  13   the Challenging Party to sanctions. Unless the Designating Party has waived or
  14   withdrawn the confidentiality designation, all parties must continue to afford the
  15   material in question the level of protection to which it is entitled under the
  16   Producing Party’s designation until the Court rules on the challenge.
  17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  18         7.1    A Receiving Party may use Protected Material that is disclosed or
  19   produced by another Party or by a Nonparty in connection with this Action only for
  20   prosecuting, defending, or attempting to settle this Action. Such Protected Material
  21   may be disclosed only to the categories of people and under the conditions described
  22   in this Order. When the Action has been terminated, a Receiving Party must comply
  23   with the provisions of Section 13 below (FINAL DISPOSITION).
  24         Protected Material must be stored and maintained by a Receiving Party at a
  25   location and in a manner sufficiently secure to ensure that access is limited to the
  26   people authorized under this Order.
  27

  28
                                                   9
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 10 of 16 Page ID
                                  #:369



 1         7.2      Unless otherwise ordered by the Court or permitted in writing by the
 2   Designating Party, a Receiving Party may disclose any information or item
 3   designated “CONFIDENTIAL” only to the following people:
 4               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 5   well as employees of that Outside Counsel of Record to whom it is reasonably
 6   necessary to disclose the information for this Action;
 7               (b) the officers, directors, and employees (including House Counsel) of
 8   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 9               (c) Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this Action and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12               (d) the Court and its personnel;
13               (e) court reporters and their staff;
14               (f) professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who have
16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17               (g) the author or recipient of a document containing the information or a
18   custodian or other person who otherwise possessed or knew the information;
19               (h) during their depositions, witnesses and attorneys for witnesses to
20   whom disclosure is reasonably necessary, provided that the deposing party requests
21   that the witness sign the form attached as Exhibit A hereto and the witnesses will
22   not be permitted to keep any confidential information unless they sign the form,
23   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
24   transcribed deposition testimony or exhibits to depositions that reveal Protected
25   Material may be separately bound by the court reporter and may not be disclosed to
26   anyone except as permitted under this Order; and
27

28
                                                  10
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 11 of 16 Page ID
                                  #:370



 1             (i) any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed on by any of the Parties engaged in settlement discussions or
 3   appointed by the Court.
 4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5   IN OTHER LITIGATION
 6         If a Party is served with a subpoena or a court order issued in other litigation
 7   that compels disclosure of any information or items designated in this Action as
 8   “CONFIDENTIAL,” that Party must
 9             (a) promptly notify in writing the Designating Party. Such notification
10   must include a copy of the subpoena or court order unless prohibited by law;
11             (b) promptly notify in writing the party who caused the subpoena or order
12   to issue in the other litigation that some or all of the material covered by the
13   subpoena or order is subject to this Protective Order. Such notification must include
14   a copy of this Order; and
15             (c) cooperate with respect to all reasonable procedures sought to be
16   pursued by the Designating Party whose Protected Material may be affected.
17         If the Designating Party timely seeks a protective order, the Party served with
18   the subpoena or court order should not produce any information designated in this
19   action as “CONFIDENTIAL” before a determination on the protective-order request
20   by the relevant court unless the Party has obtained the Designating Party’s
21   permission. The Designating Party bears the burden and expense of seeking
22   protection of its Confidential Material, and nothing in these provisions should be
23   construed as authorizing or encouraging a Receiving Party in this Action to disobey
24   a lawful directive from another court.
25

26

27

28
                                                11
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 12 of 16 Page ID
                                  #:371



 1   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3             (a) The terms of this Order are applicable to information produced by a
 4   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
 5   protected by the remedies and relief provided by this Order. Nothing in these
 6   provisions should be construed as prohibiting a Nonparty from seeking additional
 7   protections.
 8             (b) In the event that a Party is required by a valid discovery request to
 9   produce a Nonparty’s Confidential Information in its possession and the Party is
10   subject to an agreement with the Nonparty not to produce the Nonparty’s
11   Confidential Information, then the Party must
12                  (1) promptly notify in writing the Requesting Party and the Nonparty
13   that some or all of the information requested is subject to a confidentiality
14   agreement with a Nonparty;
15                  (2) promptly provide the Nonparty with a copy of this Order, the
16   relevant discovery request(s), and a reasonably specific description of the
17   information requested; and
18                  (3) make the information requested available for inspection by the
19   Nonparty, if requested.
20             (c) If the Nonparty fails to seek a protective order within 21 days of
21   receiving the notice and accompanying information, the Receiving Party may
22   produce the Nonparty’s Confidential Information responsive to the discovery
23   request. If the Nonparty timely seeks a protective order, the Receiving Party must
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Nonparty before a ruling on the protective-order
26   request. Absent a court order to the contrary, the Nonparty must bear the burden
27   and expense of seeking protection of its Protected Material.
28
                                                12
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 13 of 16 Page ID
                                  #:372



 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Order, the Receiving Party must immediately notify the Designating Party in writing
 5   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized
 6   copies of the Protected Material, inform the person or people to whom unauthorized
 7   disclosures were made of the terms of this Order, and ask that person or people to
 8   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
 9   as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B).
16   12.   MISCELLANEOUS
17         12.1 Nothing in this Order abridges the right of any person to seek its
18   modification by the Court.
19         12.2 By stipulating to the entry of this Order, no Party waives any right it
20   otherwise would have to object to disclosing or producing any information or item
21   on any ground not addressed in this Order. Similarly, no Party waives any right to
22   object on any ground to use in evidence of any of the material covered by this
23   Order.
24         12.3 A Party that seeks to file under seal any Protected Material must
25   comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
26   pursuant to a court order authorizing the sealing of the specific Protected Material at
27   issue. If a Party's request to file Protected Material under seal is denied, then the
28
                                                13
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 14 of 16 Page ID
                                  #:373



 1   Receiving Party may file the information in the public record unless otherwise
 2   instructed by the Court.
 3   13.   FINAL DISPOSITION
 4         After the final disposition of this Action, as defined in paragraph 4, within 60
 5   days of a written request by the Designating Party, each Receiving Party must return
 6   all Protected Material to the Producing Party or destroy such material. As used in
 7   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8   summaries, and any other format reproducing or capturing any of the Protected
 9   Material. Whether the Protected Material is returned or destroyed, the Receiving
10   Party must submit a written certification to the Producing Party (and, if not the same
11   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
12   category, when appropriate) all the Protected Material that was returned or
13   destroyed and affirms that the Receiving Party has not retained any copies, abstracts,
14   compilations, summaries, or any other format reproducing or capturing any of the
15   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
16   archival copy of all pleadings; motion papers; trial, deposition, and hearing
17   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
18   reports; attorney work product; and consultant and expert work product even if such
19   materials contain Protected Material. Any such archival copies that contain or
20   constitute Protected Material remain subject to this Order as set forth in Section 4
21   (DURATION).
22   14.   SANCTIONS
23         Any willful violation of this Order may be punished by civil or criminal
24   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
25   other appropriate action at the discretion of the Court.
26

27

28
                                                14
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 15 of 16 Page ID
                                  #:374



 1   IT IS SO ORDERED.
 2

 3   DATED: ___________                    ______________________________
                                           UNITED STATES MAGISTRATE
 4                                         JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          15
Case 2:20-cv-08035-SVW-JPR Document 85-1 Filed 02/24/21 Page 16 of 16 Page ID
                                  #:375



 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the U.S. District Court
 7   for the Central District of California on [date] in the case of Hong Liu v. Faraday &
 8   Future Inc., et al., C.D. Cal. Case No. 2:20-cv-08035-SVW-JPR. I agree to comply
 9   with and to be bound by all terms of this Stipulated Protective Order, and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment, including contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15         I further agree to submit to the jurisdiction of the U.S. District Court for the
16   Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                16
